DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/14/2022.
Applicant's election with traverse of Group 1, Species A (Claims 1-15) in the reply filed on 07/14/2022 is acknowledged.  The traversal is on the ground(s) that this is not an undue burden for the examiner  This is not found persuasive because while the field of search for one group of claims may overlap with the field of search for the other group of claims, there is no reason to expect that said fields of search would be co-extensive.  Specifically, the search is not directed only to 102-type anticipatory art, but also to 103-type art pointing to the obviousness of the claimed invention.  The search for 103-type art for each group of claims would cause the fields of search to diverge, creating a serious burden on the Examiner to examine all of the claims together. Furthermore, the number of species and their potential combinations and permutations during examination would present an undue burden to the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the same pattern on the front and back surfaces (Claims 3 and 12) and the striped patterns (Claims 4 and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-11 and 14-15 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2003/0168174 to Foree.
In regards to Claim 1, Foree teaches a susceptor 42 Fig. 2, 6, 7a, 7b (and more specifically, the top plate of 78) for use in a processing chamber 20 Fig. 2 for supporting a wafer, the susceptor comprising: a susceptor substrate (body of 42/78) having a front side (top side of 42/78 on which 44 is supported thereon) and a back side opposite the front side (bottom of 78), and a coating layer (thin coating of silicon carbide on a graphite susceptor body, [0050]) deposited on the susceptor substrate [0050], wherein the front side has a pocket 92 configured to hold a wafer to be processed in a processing chamber [0051], the pocket being textured with a first pattern (formed by the 222, 220 grid protrusions), and the back side is textured with a second pattern (coating of silicon carbide that has a lip as shown in Fig. 7A [0039-0084]).  
In regards to Claim 2, Foree teaches the first pattern is a grid pattern (formed by grid protrusions and grid grooves) having a width of between 0.20 mm and 3.00 mm (0.20X0.20 mm [0066]), a pitch of between 0.80 mm and 3.00 mm (1.0-1.5 mm [0067]), and a depth of between 0.10 mm and 5.00 mm (0.35-0.55 mm [0067]).
In regards to Claim 5, Foree teaches the second pattern comprises a ledge formed on an outer edge of a surface of the back side (as shown in Fig. 6, Fig. 7A, in the outer ring of 82).
In regards to Claim 6, Foree teaches the susceptor substrate comprises graphite [0050].
In regards to Claim 7, Foree teaches the susceptor substrate is a disc- shaped plate (as shown in Fig. 6) having a diameter of between 150 mm and 400 mm (224.79 mm, or 8.850 inches [0064]) and a thickness of between 1 mm and 15 mm (susceptor thickness of 0.30 inches or 7.62 mm).  
In regards to Claim 8, Foree teaches the pocket is a cylindrical recess having a diameter of between 150 mm and 300 mm (8 inches, or 203.2 mm [0064]), and a depth of between 0.30 mm and 1.00 mm (depth of the pocket that is approximately the same height of the protrusions as shown in Fig. 7B, which is 7.62 mm or alternatively the same height as the substrate as shown in Fig. 2 or less than the thickness of the substrate as shown in Fig. 1, which is 0.775 mm [0005].
In regards to Claim 9, Foree teaches the coating layer comprises silicon-carbide (SiC) [0050].
In regards to Claim 10, Foree teaches a processing chamber 20 Fig. 2, comprising: a chamber body 20 in fluid communication with one or more gas sources 37 [0043-0044]; a substrate support 42, 78 assembly comprising a susceptor 42 Fig. 2, 6, 7a, 7b (and more specifically, the top plate of 78) for use in a processing chamber 20 Fig. 2 for supporting a wafer, the susceptor comprising: a susceptor substrate (body of 42/78) having a front side (top side of 42/78 on which 44 is supported thereon) and a back side opposite the front side (bottom of 78), and a coating layer (thin coating of silicon carbide on a graphite susceptor body, [0050]) deposited on the susceptor substrate [0050], wherein the front side has a pocket 92 configured to hold a wafer to be processed in a processing chamber [0051], the pocket being textured with a first pattern (formed by the 222, 220 grid protrusions), and the back side is textured with a second pattern (coating of silicon carbide that has a lip as shown in Fig. 7A [0039-0084]).  
In regards to Claim 11, Foree teaches the first pattern is a grid pattern (formed by grid protrusions and grid grooves) having a width of between 0.20 mm and 3.00 mm (0.20X0.20 mm [0066]), a pitch of between 0.80 mm and 3.00 mm (1.0-1.5 mm [0067]), and a depth of between 0.10 mm and 5.00 mm (0.35-0.55 mm [0067]).
In regards to Claim 14, Foree teaches the second pattern comprises a ledge formed on an outer edge of a surface of the back side (as shown in Fig. 6, Fig. 7A, in the outer ring of 82).
In regards to Claim 15, Foree teaches the susceptor substrate comprises graphite, and the coating layer comprises silicon-carbide (SiC) [0050].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2003/0168174 to Foree in view of United States Patent No. 5551983 to Shepard, Jr. et al (hereinafter Shepard).
	The teachings of Foree are relied upon as set forth in the above 102 rejection.
In regards to Claims 3 and 12, Foree does not expressly teach the second pattern is the same as the first pattern.  
Shepard teaches a susceptor (mandrel 110 Fig. 2 with a shaft 111 and a bottom plate 110, and a top plate 120/spacer, which is analogous to the susceptor of Foree as 78 is the plate on which the substrate 170 is mounted thereon) that has patterns on a top 124 and on the bottom 122 Fig. 9 which allows for gas to fill the patterns and give the desired thermal conductivity characteristics (Col. 5 line 59-Col. 6 line 28, Col. 4 line 55-Col. 7 line 67). Shepard teaches the pattern can be on one side or on both, as shown in Fig. 2-11.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Foree and make the pattern the same on both the front and back surfaces of the susceptor, as per the teachings of Shepard. One would be motivated to do so for the predictable result of to create a desired thermal conductivity characteristic. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claims.
In regards to Claims 4 and 13, Foree in view of Shepard teach in the rejection of Claims 3 and 12 that the first pattern and the second pattern are the same, such that Foree and Shepard teach the second pattern is a stripe pattern (as a grid is a pattern of intersecting stripes), the pattern having a width of between 0.50 mm and 30.00 mm (0.56 mm [0066]), a pitch of between 0.50 mm and 3.00 mm (1.0-1.5 mm [0067]), and a depth of between 0.10 mm and 5.00 mm (0.35-0.55 mm [0067]). 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Foree and make the pattern the same on both the front and back surfaces of the susceptor, as per the teachings of Shepard. One would be motivated to do so for the predictable result of to create a desired thermal conductivity characteristic, thus forming the same grid/intersecting striped pattern of Foree on both sides. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2015/0321966 to Shinohara, which has coating patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716